Title: From Thomas Jefferson to Sir John Sinclair, 12 March 1797
From: Jefferson, Thomas
To: Sinclair, Sir John


                    
                        Dear Sir
                        Philadelphia Mar. 12. 97.
                    
                    I take shame to myself at this late acknolegement of the receipt of so many of your favors: but the fact is that while I was here in my former office, it’s unremitting duties obliged me to interdict to myself the pleasure of private correspondence. On return to my farms I felt myself, tho’ an old man, yet too young a farmer to hazard any thing in the line which you are so firmly and usefully pursuing, a line as much more honourable than the occupation of an Alexander or a Marlborough, as the preservation of human life is more praiseworthy than it’s destruction. I shall in the course of the present year be able to send you some farming implements of our invention which shall be worthy your acceptance. They are now preparing. Among these will be a drill which for sowing a single row I pronounce from experience to be perfect as far as it can be rendered so by cheapness, simplicity of materials and construction, ease of repair and the complete manner in which it opens the furrow, sows and covers it at one operation by a force scarcely greater than a strong man might perform. An ass would be the best animal for it. I rather hope it may be made to sow 3. or 4. rows at a time, and mean to try it, but I cannot affirm that it will. I came here for a few days only to qualify into a new office which will call and keep me here during the winter, and permit me to pass my summers at my own house in Virginia. Probably
	






  it will not be till my return here in October that I shall be able to forward the implements I propose for you. I must thank you for the many printed papers you have been so good as to send me from time to time, and above all for those on manure, wherein that interesting subject is better developed than ever was done before. Accept assurances of the constant and affectionate remembrance retained of you by Dear Sir your sincere friend & humble servant
                    
                        Th: Jefferson
                    
                